April 25, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       FRANLINK, INC., D/B/A LINK STAFFING SERVICES, Appellant

NO. 14-12-00290-CV                          V.

     GJMS UNLIMITED, INC., GLORIA M. SALAZAR AND JAIME LEE
                       SALAZAR, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, GJMS
Unlimited, Inc., Gloria M. Salazar and Jaime Lee Salazar, signed March 1, 2012,
was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Franlink, Inc., d/b/a Link Staffing Services, to pay all
costs incurred in this appeal.

      We further order this decision certified below for observance.